Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 11, 2019

                                             No. 04-19-00376-CR

                IN RE STATE OF TEXAS, ex. rel. Todd Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On June 5, 2019, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondents and any other real party in interest may file a response to the
petition in this court no later than June 27, 2019. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on June 11, 2019.


                                                                        PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 10005CR, et al., styled The State of Texas v. Maria Villarreal Cervantes,
et al., pending in the County Court, Kinney County, Texas. The Honorable James T. Shahan and the Honorable
Enrique Fernandez are the respondents.